DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-21, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamane et al (US Pat No 9,776,819).
Regarding claims 1, 11 and 17, Yamane discloses a sheet conveying device comprising: 
a position detector including at least one sensor (36, 38) configured to detect a position of a side end of a conveyance target medium; 
a position adjuster including a pair of rollers (31) configured to hold and convey the conveyance target medium, and corresponding driving motors (61, 63) configured to move the pair of rollers in at least one of a width direction of the conveyance target medium and a rotation direction of the conveyance target medium within a plane of conveyance of the conveyance target medium and repeatedly adjust the position of the side end of the conveyance target medium, while the conveyance target medium is being conveyed (e.g. via the device shown in figure 4); and 
a controller (340) including a processor configured to, while the conveyance target medium is being conveyed by the pair of rollers, perform the following steps (I), (ii) and (iii) multiple times,
receiving, from the position detector, updates on the position of the side end of the conveyance target medium (see column 35, lines 1-13),
instructing, based on the updates on the position of the side end of the conveyance target medium, the driving motors to move the position adjuster in at least one of the width direction and a rotation direction of the conveyance target medium to adjust the position of the conveyance target medium while the conveyance target medium is being conveyed (see column 35, lines 1-13), and
changing a conveying speed of the conveyance target medium while the conveyance target medium is being conveyed according to an amount of a change of the position of the conveyance target medium (see column 12, lines 35-65).

With respect to claim 11, Yamane discloses the plurality of sensors includes an upstream sensor (36), upstream from the pair of rollers, and a downstream sensor (38), downstream of the pair of rollers the controller performs receiving from the downstream sensor and the upstream sensor, updates the position of the side end of the conveyance target medium (as noted in column 35, lines 1-13).

Regarding claims 2 and 12, Yamane discloses the position detector is configured to repeatedly detect the position of the conveyance target medium (e.g. at least via the plurality).

Regarding claims 4 and 15, Yamane discloses the position adjuster includes a pair of rollers configured to hold and convey the conveyance target medium.
Regarding claims 5 and 21, Yamane discloses a drive position detector (320, 330) configured to detect a drive position of the position adjuster in at least one of the width direction of the conveyance target medium and the rotation direction of the conveyance target medium within the plane of conveyance of the conveyance target medium, wherein the circuitry is configured to change the conveying speed of the conveyance target medium based on a detection of the drive position detected by the drive position detector (see at least column 29, lines 39-46 and column 31 lines 39-47).
Regarding claim 7, Yamane discloses a rotation speed detector (120, 130) configured to detect a conveyance rotation speed of the conveyance rotary body, wherein the circuitry is configured to change the conveying speed of the conveyance target medium based on the magnitude that the position adjuster adjusts the position of the conveyance target medium and the conveyance rotation speed detected by the rotation speed detector (as noted in column 12, lines 35-65).
Regarding claims 9 and 25, Yamane discloses a number of times the position adjuster repeatedly adjusts the position of the conveyance target medium and a number of times the circuitry changes the conveying speed of the conveyance target medium are 
Regarding claims 10, 16 and 26, Yamane discloses an image forming apparatus (see at least figure 1).
Regarding claim 14, Yamane discloses the plurality of position sensors include: an upstream position detector upstream from the position adjuster in a conveying direction of the conveyance target medium; and a downstream position detector downstream from the position adjuster in the conveying direction of the conveyance target medium (as shown in figure 3A).
Regarding claims 18, and 20, Yamane discloses the moving/adjusting includes moving the conveyance target medium in the at least one of the width direction of the conveyance target medium and the rotation direction of the conveyance target medium within the plane of conveyance of the conveyance target medium, while the conveyance target medium is being conveyed, according to the detection of the position of the conveyance target medium repeatedly detected by the detecting (noted in column 12, lines 35-65).
Regarding claim 19, Yamane discloses the changing includes repeatedly changing the conveying speed of the conveyance target medium, according to the change of the position of the conveyance target medium adjusted by the adjusting when the conveyance target medium is moved in the at least one of the width direction of 7Application No. 16/204,013 Docket No. 6150-001358-US the conveyance target medium and the rotation direction of the conveyance target medium within the plane of conveyance of the conveyance target medium (noted in column 12, lines 35-65).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al, in view of JP 5959912 (hereafter ‘912).
Regarding claims 27 and 29, it is noted that Yamane fails to disclose changing the conveying speed according to a change in position of the target medium after adjustment of the position adjuster.  However, ‘912 discloses a similar device wherein circuitry (201) is used to adjust the speed of the target medium after registration (e.g. via speed control 2).  It would have been obvious to one having ordinary skill to have modified the device taught by Yamane with the teachings of ‘912 to achieve the predictable result of ensuring that a sheet arrives at an image forming device such that the sheet and image to be formed align (e.g. as taught by .
Claims 6, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al in view of JP 5959912, further in view of Yoshinaga et al (US Pat No 4,733,281).
Regarding claims 6 and 22, it is noted that Yamane and ‘912 fail to disclose the use of a gripping drum after registration.  However, Yoshinaga discloses a similar sheet conveying device comprising a conveyance rotary body (29) having an outer circumferential surface on which a handle (30) configured to grip the conveyance target medium is mounted.  It would have been obvious to one having ordinary skill to have modified the device taught by Yamane in view of ‘912 to use a conveyance rotary body having a handle to achieve the predictable result of providing a device with electrostatic traction to hold the sheet while an image is being formed (e.g. obvious to try with limited predictable results).  Further, the combination discloses the circuitry is configured to change the conveying speed of the conveyance target medium based on a magnitude that the position adjuster adjusts the position of the conveyance target medium to convey3Application No. 16/204,013 Docket No. 6150-001358-USthe conveyance target medium to the conveyance rotary body at a time when the handle grips the conveyance target medium (e.g. as noted in the rejection of claim 1).
Regarding claim 23, Yamane discloses the changing includes changing the conveying speed of the conveyance target medium based on a magnitude the adjusting adjusts the position of the conveyance target medium and a conveyance rotation speed of the conveyance rotary body (noted at least in column 12, lines 35-65).


Response to Arguments
Applicant's arguments filed 10/30/20 have been fully considered but they are not persuasive.
In response to the applicant’s argument that the Yamane fails to disclose the amended features of claims 1, 11, and 17; Yamane has a plurality of embodiments, and the embodiment shown in figures 29-32 discloses the applicant’s claimed invention (specifically that the process is repeated multiple times).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619